Citation Nr: 1521805	
Decision Date: 05/21/15    Archive Date: 06/01/15

DOCKET NO.  12-35 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his girlfriend



ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from November 1967 to November 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

The Veteran testified before the undersigned via videoconference in March 2015.  A transcript of that hearing is of record.  

The record reasonably raises the question of whether the Veteran is unemployable due to his service-connected disabilities.  The issue of entitlement to a TDIU rating is part and parcel of the higher rating claims. See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Therefore, the Board has jurisdiction over the TDIU issue via its jurisdiction over the ratings issues.  Accordingly, TDIU has been added to the issues on appeal as indicated on the title page.


FINDINGS OF FACT

1.  The Veteran's PTSD symptoms result in occupation and social impairment, with deficiencies in most areas.

2.  The Veteran is unemployable due to his service-connected disabilities.



CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating of 70 percent, but not higher, for PTSD have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.125, 4.130, Diagnostic Code (DC) 9411 (2014). 

2.  The criteria for a TDIU have been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2014).  VA provided adequate notice in a letter sent to the Veteran in December 2006.

Next, VA has a duty to assist the claimant in the development of the claim. This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service and VA treatment records.  Also, VA afforded the Veteran a relevant examination and opinion in May 2007.  That opinion described the Veteran's mental health, took into consideration the relevant history, and provided an adequate rationale for the conclusions reached.  Additional explanation is appropriately found in the merits section of the instant document.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  

II. Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2014).  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2014); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2014).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2014).  

PTSD is rated under 38 C.F.R. § 4.130, DC 9411. This diagnostic code uses the general rating formula for mental disorders, which provides that a 70 percent disability rating is warranted for a mental disorder when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships. 38 C.F.R. § 4.130, DC 9411.

The maximum schedular rating of 100 percent is warranted for a mental disorder when there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation or own name. 38 C.F.R. § 4.130, DC 9411.

The criteria set forth in the rating formula for mental disorders do not constitute an exhaustive list of symptoms, but rather are examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Nevertheless, the Veteran must demonstrate the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013) (also explaining that VA intended the General Rating Formula to provide a regulatory framework for placing veterans on the disability spectrum based upon their objectively observable symptoms).

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships. Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). See 38 C.F.R. § 4.130 (2012) [incorporating by reference the VA's adoption of the DSM-IV for rating purposes]. 

The Veteran filed his claim for PTSD in October 2006.  In January 2007, the Veteran submitted an independent opinion by Dr. J.A.R., a private psychologist.  This was the first opinion of record that indicated the Veteran had PTSD.  With regard to the severity, Dr. J.A.R. noted that the Veteran suffered from chronic and severe PTSD.  The doctor also described the Veteran presenting for his consultation in a paranoid and preoccupied state.  The rest of the letter does not specifically address symptoms, as the diagnosis was the only part requested in this consultation.  

Subsequently, in May 2007, VA afforded the Veteran an examination for his claim for service connection for PTSD.  After providing his stressor information and history, the Veteran underwent a mental status examination.  He presented in a tense, anxious, and hypervigilant state.  The examiner noted that the Veteran completely avoided eye contact.  There was no suicidal or homicidal ideation during the interview.  The Veteran's affect was restricted, and his mood was dysphoric.  He also reported anxiety attacks which at times lead to panic attacks.  While the Veteran denied impaired impulse control problems, he did report a history of anger outburst.  Sleep pattern was poor, as he reported only sleeping between two and three hours at night.  

The Veteran reported thoughts, perception and visions about Vietnam frequently.  There were dreams and nightmares almost every night, and he would experience flashbacks when he was awake.  There was avoidance of talking or thinking about Vietnam, activities, places, or people who remind him of Vietnam, and the Veteran reported no interest in any social activities.  Providing an Axis I diagnosis of PTSD, the examiner assigned a GAF score of 50, which reflects serious symptoms.  

Of record are psychiatry notes from the VA medical center, ranging from 2010 to 2012.  A March 2010 VA treatment note documents the Veteran presenting for a follow-up for PTSD.  Present symptoms were anxiety, apprehension for the future, restricted affect, "alright" mood, and no delusional thought content or perceptual disturbances.  The Veteran also denied suicidal ideation.  Affirming the diagnosis of PTSD as well as noting depression, the attending psychiatrist assigned a GAF score of 62.  

Next, an August 2010 treatment note shows the Veteran appearing alert and attentive, as well as oriented to time, person, and place.  His speech was slightly pressured at times, but calm at other times.  Mood was generally euthymic, although it became anxious when recounting experiences.  Affect was congruent with mood.  He had a tangential thought process that was difficulty to redirect at times.  Insight was limited.  The attending psychiatrist assigned a GAF score of 65.  His symptoms were largely the same in September and October 2010 visits, though the attending psychiatrist assigned a GAF value of 51-60 for these visits.

In December 2010, the Veteran presented for a psychiatric consultation.  Initially, the Veteran reported doing better with his current medication.  However, when asked how he was feeling, the Veteran became aggravated and agitated.  He complained of irritability and not sleeping well.  The mental status evaluation showed that the Veteran was mildly disheveled, tense, agitated, and unable to be de-escalated verbally.  The Veteran abruptly left the session despite his girlfriend's urgings to remain.  The attending psychiatrist assigned a GAF score of 41 to 50.  

The Veteran underwent a suicide risk assessment in January 2011.  The administering psychiatrist found that there was an increased long-term risk for self-harm.  While the Veteran had denied suicidal or homicidal intent, the static risk factors of mood disorder, substance abuse, impulsivity, and past suicidal ideation, were present.  He also noted that the Veteran continued with symptoms of insomnia, fatigue, poor concentration as well as symptoms of avoidance, intrusive memories, anxiety, and intermittent irritability.  He assigned a GAF score of 58.  

The next clinical document that addresses the Veteran's PTSD is a February 2011 VA treatment note, which documents the Veteran presenting for a mental status examination appropriately dressed and groomed.  Mood was euthymic, and affect was congruent and stable.  There was no psychotic content, and attention and concentration were intact.  Insight and judgment were intact as well.  The staff psychiatrist assigned a GAF score of 58, noting that the Veteran was controlling his symptoms relatively well.  The Veteran had the same symptoms in September 2011 and March through June 2012 visits as well, though for these visits, the assigned GAF score was 60. 

The Veteran and his girlfriend appeared before the undersigned in a videoconference hearing in March 2015.  Speaking for the Veteran, his girlfriend testified that she takes care of financial matters, visits with VA, and any personal business.  She further testified that the Veteran did not like to go anywhere, choosing to remain home more often than not due to feeling bad when people look at him.  The Veteran's girlfriend further testified that they lived on their landlord's ranch for a discounted rent in exchange for the Veteran tending to the cows and maintaining the property.  

With regard to employment, the Veteran's girlfriend reported that the Veteran had not been employed since they had been dating and living together, a period longer than 16 years.  When asked why, the Veteran answered that he did not want to take orders from anybody after what he did overseas, in reference to Vietnam.  

The testimony then reaffirmed that the Veteran had trouble sleeping, and often sits in the dark with no outside porch light.  The Veteran reported not being able to remember family members' names and forgetting a lot of things.  He also admitted to not being able to handle social environments.  His girlfriend testified regarding one instance where she heard gunfire, eventually finding out that the Veteran had shot the floor in the house due to noise from the television.  There was a reported incident where the Veteran drove recklessly on the dirt roads on the ranch, and he would react poorly to overhead helicopters.  The Veteran's girlfriend testified that his symptoms had been constant since she met him.   

Thus, the Board finds the Veteran's credible testimony as well as the clinically observed symptoms over the course of the claim and appeal period reveal symptoms of anxiety, sleep impairment, disturbances of affect and mood, occasional suicidal ideation, intrusive memories, avoidance, depression, compulsive behavior, and panic attacks.  Based on a thorough review of the evidence of record and the presence of these symptoms over the course of the appeal, the Board finds that a rating of 70 percent for PTSD is warranted.  The Veteran's symptoms included occupational and social impairment with deficiencies in most areas such as work, family relations, thinking, and mood.  The examinations of record from 2007, VA treatment notes, and the credible testimony offered in the March 2015 report symptoms that are consistent with the criteria of a 70 percent rating.  

The Veteran's GAF scores through the claim and appeal period support this finding.  The assigned GAF scores have ranged from 41 to 65, which represents a wide spectrum of severity.  However, the majority of the scores assigned were primarily between 50 and 60, which denote moderate to serious symptoms (e.g., flat affect, circumstantial speech, occasional panic attacks, etc.).  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266, 267 (1996).  The Board notes that the Veteran received a GAF score of 41-50 from a VA psychiatrist in a December 2010 consultation.  While such a GAF score is significant, as noted above, the Veteran has not manifested total occupational and social impairment as is required for a 100 percent schedular rating.  

The maximum schedular rating of 100 percent is not warranted in this case because there is not total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of the Veteran hurting himself or others, or intermittent inability to perform activities of daily living, disorientation to time or place, and memory loss.  While the Veteran did exhibit some symptoms of a 100 percent rating, i.e., some memory loss over the course of his treatment, and occasional paranoia at the time of his January 2007 private exam, overall his symptomatology did not rise to the level of severity contemplated by a 100 percent disability rating.  His symptoms were significant but did not equate to total social and occupational impairment, nor did they equate to the level of severity demonstrated by the symptoms of a 100 percent rating - persistent hallucinations and danger to self and others, inappropriate behavior, or disorientation to time or place.

Because the Veteran's PTSD symptoms during this time period more closely approximate the criteria of a 70 percent rating, the Board finds that a rating higher than 70 percent for the time period on appeal is not warranted.

III. Total Disability Rating Due to Individual Unemployability

A TDIU is governed by 38 C.F.R. § 4.16, providing that such a rating may be assigned where the schedular rating is less than total, and when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities. If there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16 (2014). 

The Veteran's occupational history is sparse.  After service, the Veteran went to North Dakota, "away from everybody" for five years, taking care of cattle and horses.  He subsequently went to California and worked with horses and in the oil fields.  The Veteran's educational history includes completion of high school.

Here, the Veteran meets the schedular criteria for a TDIU.  He is service-connected for PTSD, now rated as 70 percent disabling, which alone meets the schedular criteria for a TDIU.

The only remaining issue is whether the Veteran is able to secure or follow a substantially gainful occupation as a result of service connected disabilities.  The Board finds the March 2015 hearing probative in this regard. Specifically, the credible testimony of record demonstrates that Veteran would not be able to succeed in a program of training or education or get a job in an occupation that matched the Veteran's skills, talents, and interests.  The Veteran currently works on a ranch in exchange for discounted rent.  His girlfriend mostly takes care of his essential tasks, such as financial matters, visits with VA, and any personal business such as refilling medication.  While the VA treatment notes of record discuss the Veteran reporting stress pertaining to his "job", it is clear that the Veteran is referring to ranch activities, as described by his girlfriend during the hearing, not to a substantially gainful occupation.  It is clear that the Veteran remains at or around his home when possible, avoiding contact with others as a result of his PTSD.  

Considering the foregoing, the Board finds that the Veteran is entitled to TDIU for the entire appeal period.


ORDER

Entitlement to an initial disability rating of 70 percent, but not higher, for PTSD is granted.  

Entitlement to TDIU for the entire appeal period is granted.  




____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


